Title: From John Adams to John Avery, 10 February 1777
From: Adams, John
To: Avery, John


      
       Sir
       Baltimore Feb. 10. 1777
      
      I have to request of you to communicate the inclosed Resignation to the Honourable Board, as soon as may be; as it is of great Importance to the public, that the Superiour Court Should be filled up, and proceed to the Business of the State and as it has been already kept, too long unfill’d.
      We are now at Such a Distance from the Army, that it is not in my Power to communicate, any Intelligence, from thence which you have not heard.
      I have the Pleasure to assure you that We have the most agreable Intelligence from Virginia of the Spirit and Success, with which the Levies for the new Army, go on. Our Accounts are also agreable from the other States. Part of Several Regiments are arrived here, on their March from Virginia to New Jersy. We wish and hope Soon to hear that the New England States have compleated their Quotas. I am with Respect, your most obedient humble Servant
      
       John Adams
      
     